DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10/20/2021 is acknowledged.

Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21-26 represent different species from elected claims 1-14. Cross sectional side view was never present in the original claims, otherwise examiner would have included species restriction as well in the original office action. Claims 21-26 would require complete new search from claims 1-14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603).


  	With respect to claim 1, Moon et al discloses source/drain (left and right of 12,Fig.1A) disposed over a substrate (10,Fig.1A); a source/drain contact disposed over the source/drain (16 below 30,Fig.1A); and a first via disposed over the source/drain contact (narrow portion and thick portion above 30,Fig.1A), wherein the first via has a laterally- protruding bottom portion (thick square portion contacting 30,Fig.1A) and a top portion that is disposed over the laterally-protruding bottom portion (the narrow portion,Fig.1A). However, Moon et al discloses element 12 is a circuit portion and does not explicitly disclose that element 12 is a transistor. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify 

With respect to claim 6, Moon et al discloses wherein a first maximum lateral dimension  of the laterally-protruding bottom portion (the square portion,Fig.1A) is greater than a second maximum lateral dimension of the top portion (the distance between the two sides of the narrow portion,Fig.1A).

 	With respect to claim 7, Moon et al discloses  a first interlayer dielectric (ILD) disposed over the substrate (14,Fig.1A), wherein the first ILD at least partially surrounds the source/drain contact laterally (Fig.1A); an etching-stop layer (30,Fig.1A) disposed over the first ILD; and a second ILD (32,Fig.1A) disposed over the etching-stop layer; wherein side surfaces of the first via are in direct physical contact with the etching-stop layer and with the second ILD (Fig.1A).

 	With respect to claim 8, Moon et al discloses side surfaces of the laterally-protruding bottom portion are in direct physical contact with the etching-stop layer (Fig.1A); and side surfaces of the top portion are in direct physical contact with the second ILD (Fig.1A).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Cao et al (US Pub No. 20110248283).

 	With respect to claim 2, Moon et al discloses  a gate structure (12 as was described above,Fig.1A) disposed over the substrate. However, Moon et al does not explicitly disclose and a second via disposed over the gate structure, wherein the first via and the second via have substantially co-planar upper surfaces. On the other hand, Cao et al discloses a second via disposed over the gate structure (22,Fig.2G), wherein the first via (21,Fig.2G) and the second via have substantially co-planar upper surfaces (Fig.2G). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moon et al according to the teachings of 

 	With respect to claim 3, Cao et al discloses wherein the first via and the second via are offset with respect to one another in both an X-direction (there is a distance between the two in x direction,Fig.2G) and a Y-direction (one starts lower the other other,Fig.2G) in a top view .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Cao et al (US Pub No. 20110248283), in view of Nakatsuji et al (US Patent No. 10355017).

 	With respect to claim 4, the arts cited above do not explicitly disclose further comprising: a glue layer disposed on side surfaces and a bottom surface of the second via. On the other hand, Nakatsuji et al discloses a glue layer (782A,Fig.12) disposed on side surfaces and a bottom surface of the second via (782B,Fig.12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Nakatsuji et al such that glue layer is formed in order to improve deposition of the contact material, so it would not diffuse into dielectric layer.

 	With respect to claim 5, Nakatsuji et al discloses wherein the glue layer contains titanium or titanium nitride (column 20, line 15-18).

 	

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Pub No.20140217603), in view of Nakatsuji et al (US Patent No. 10355017).


 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the source/drain contact and the first via have different material compositions. On the other hand, Nakatsuji et al discloses wherein the source/drain contact (semiconductgor boron doped epitaxial pillars, lines 40-55,Col15) and the first via (col 16, which includes a metallic fill material) have different material compositions. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts above such that source and drain contact have different material such that source and drain contact are epitaxial in order to improve the adhesion to the source and the drain region.

 	With respect to claim 10, Nakatsuji et al discloses wherein an uppermost surface of the source/drain contact is wider than a bottommost surface of the first via (Fig.12).

 	With respect to claim 11, Moon et al discloses  a source/drain (left and right of 12,Fig.1A) disposed over a substrate (10, Fig.1A); a gate structure (12,Fig.1A) disposed over the substrate; a first interlayer dielectric (ILD) disposed over the gate structure (14,Fig.1A); an etching-stop layer (30,Fig.1A) disposed over the first ILD; a second ILD  (32,Fig.1A) disposed over the etching-stop layer; a source/drain contact (16 below 30,Fig.1A) disposed over the source/drain, wherein the source/drain contact extends vertically through the first ILD (Fig.1A); and a source/drain via disposed over the source/drain contact (portion of 16 above 30,Fig.1A), wherein the source/drain via extends vertically through the second ILD and the etching-stop layer (Fig.1A), and wherein sidewalls of the source/drain via are in direct physical contact with sidewalls of the etching-stop layer and the second ILD (Fig.1A). However, Moon et al does not explicitly disclose a gate via disposed over the gate structure, wherein the gate via extends vertically through the first ILD, the etching-stop layer, and the second ILD; a glue layer disposed between the gate via and the first ILD, the etching-stop layer, and the second ILD; a source/drain contact disposed over the source/drain.  On the other hand, Nakatsuji et al discloses a gate via  (782G1,Fig.12) disposed over the gate structure (Fig.12), wherein the gate via extends vertically through the first ILD (763,770,Fig.12), and the second ILD (65,Fig.12); a glue layer (782A,Fig.12) disposed between the gate via and the first ILD, and the second ILD (Fig.12). It would have been obvious to one of ordinary skill in the art at the at the time of invention to modify Moon et al according to the teachings of Nakatsuji et al such that gate via goes through first and second ILD layers along with etch stop layer in order to be able to turn and turn off the transistor. 

 	With respect to claim 12, Moon et al discloses sidewalls of a bottom segment of the source/drain via are in direct physical contact with sidewalls of the etching-stop layer (Fig.1A);
sidewalls of a top segment of the source/drain via are in direct physical contact with sidewalls of the second ILD (Fig.1A); furthermore, Moon et al discloses the bottom segment  is substantially wider than the top segment (the square section is wider than top portion of the via,Fig,.1A)

 	With respect to claim 14, Nakatsuji et al discloses wherein the glue layer contains titanium or titanium nitride (column 20, line 15-18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa (US Pub No. 20180277486).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895